DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 06/02/2022. Claims 1-5, 7-15, 17-30, and 32 are considered in this office action. Claims 1, 17, and 23 have been amended. Claims 8-10, 12-15, 21-22, and 27-30 are withdrawn. Claims 6, 16, and 31 have been cancelled. Claims 1-5, 7, 11, 17-20, 23-26, and 32 are pending examination. The 35 U.S.C. 112(a) rejection to claims 1-5, 7, 11, 17-20, 23-26, and 32 has been withdrawn in light of the instant amendments and arguments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references alone or in combination teach the added limitations of the newly amended independent claims 
	
Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that none of the cited references alone or in combination teach the added limitations of the newly amended independent claims, Examiner respectfully disagrees. Cited reference Kalathil teaches a route between two points passing through several cells which provide beams, where a network navigation controller is communicatively coupled to the cells providing beam parameters including navigation parameters and providing a sequence of cells corresponding to the route (Kalathil, Par. [0041] lines 1-13). A handover trigger to a second cell is obtained based on a position of the vehicle (i.e. determining the vehicle is within a threshold distance) (Kalathil, Par. [0050] lines 2-5). When the drone enters, or is about to enter, a new cell, the current cell performs a handover of the drone to the new cell (implying that eNodeB 1 associated with the current cell sends a communication to eNodeB 2 associated with the new cell to establish communication with the drone) (Kalathil, Par. [0040] lines 5-6). The eNodeB 2 provides SCIDs defining segments of the route to the eNodeB 1 which provides these SCIDs to the drone using RRC (radio resource control) (Kalathil, Par. [0057] lines 1-5), wherein providing the SCID scrambling codes permits the drone to receive route navigation parameters from eNodeB 2 (Kalathil, Par. [0022] lines 9-11). The network navigation function (e.g., controller) determines, based on the vehicle’s destination information, the cells that the route will pass to reach the destination, and the network navigation controlled indicates to eNodeB which is the next eNodeB to which the drone should travel to stay on the route (Kalathil, Par. [0059] lines 1-10). In other words, cited reference Kalathil teaches when the vehicle is within a threshold distance (about to enter a new cell) from eNodeB 1, eNodeB 1 transmits a set of instructions to eNodeB 2 (performs a handover) that causes eNodeB2 to emit navigational cues directly to the vehicle (eNodeB 2 sends the scrambling code SCIDs eNodeB 1 which then sends the SCIDs to the vehicle, allowing the vehicle to unscramble the navigation signals being emitted by eNodeB 2 directly to the vehicle). Therefore, Examiner maintains that the currently cited references teach the amended limitations of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 17, 23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Brogi (WO 2010/006667 A2) in view of Kalathil et al. (US 2018/0005535 A1), in view of Siegel et al. (US 2015/0370251 A1), in view of Lesser et al. (US 10,029,787 B1), and further in view of Mulhall et al. (US 2019/0043370 A1).
Regarding claim 1, Brogi teaches “An autonomous vehicle configured for autonomous movement within a facility along one or more recommended routes (Abstract lines 1-2 teaches automatically guided trolleys designed to move around goods in a warehouse (facility)), the autonomous vehicle comprising: a locomotion mechanism comprising a rotor, a wing, a wheel a rail, a track, a leg, or a hover mechanism (Pg. 7 lines 32-33 teaches wheel movement members, and Pg. 2 lines 5-7 teaches fixed-guide trolleys moving on metal rails); a sensor (Pg. 4 lines 5-15 and Pg. 5 lines 16-20 teaches the trolley including a plurality of video cameras (sensors) sensitive to near infrared that identify targets (location devices), the targets are able to transmit infrared radiation that identifies their position in the warehouse); and an onboard controller comprising a processor (Abstract line 3 teaches a processing system set on the trolley), wherein the onboard controller: receives navigational data from the sensor (Abstract lines 3-4 teaches the processing system designed to process (receive) data transmitted by the infrared-detection means to the processing system), wherein the navigational data is indicative of a location of a location device of a plurality of location devices positioned along a recommended route, the plurality of location devices configured to emit navigational cues identifying the recommended route (Pg. 5 lines 16-20 teaches the targets transmitting their position in the warehouse to the on-board processor through infrared radiation (navigational cues), and Pg. 9 lines 21-22 teaches the targets being used to identify the path (recommended route)); and controls the locomotion mechanism, based on the navigational cue emitted from the second location device to move the autonomous vehicle (Pg. 7 lines 30-34 teaches the on-board processor actuating movement members on the wheels or systems for steering said wheels of the trolley on the basis of the parameters of the environment of the warehouse, and Pg. 6 lines 26-32 teaches the on-board processor identifying the environment in which the trolley can move around based on the plurality of processing of the images (navigational cues) transmitted by the video cameras (sensors))”, however Brogi does not explicitly teach the plurality of location devices are “communicatively linked”; and the onboard controller “receives location information indicative of a mobile user computing entity’s location over time; receives a request to deliver an item to the mobile user at a particular time; based on the received location information, determines a particular location at which the user was historically located at the particular time; determines that the autonomous vehicle is located within a threshold distance to a first location device of the plurality of communicatively linked location devices; responsive to determining that the autonomous vehicle is within the threshold distance, causes the first location device to transmit a set of instructions to a second location device of the plurality of communicatively linked location devices, wherein the second location device is located at a distance closer to the particular location, the set of instructions configured to cause the second location device to emit a navigational cue directly to the autonomous vehicle”; and controls the locomotion mechanism to move the autonomous vehicle “to the second location device located at the distance closer to the particular location”.
	From the same field of endeavor, Kalathil teaches the plurality of location devices are “communicatively linked (Par. [0019] lines 7-8 teaches system 105 is an eNodeB (location device) network component (implying it is part of a network where components are communicatively linked); and Par. [0057] lines 2-3 teaches eNodeB 2 provides a communication signal to eNodeB 1)”; and the onboard controller “determines that the autonomous vehicle is located within a threshold distance to a first location device of the plurality of communicatively linked location devices; responsive to determining that the autonomous vehicle is within the threshold distance, causes the first location device to transmit a set of instructions to a second location device of the plurality of communicatively linked location devices, wherein the second location device is located at a distance closer to the particular location, the set of instructions configured to cause the second location device to emit a navigational cue directly to the autonomous vehicle (Par. [0041] lines 1-13 teaches a route between two points passing through several cells which provide beams, where a network navigation controller is communicatively coupled to the cells providing beam parameters including navigation parameters and providing a sequence of cells corresponding to the route; Par. [0050] lines 2-5 teaches obtaining a handover trigger to a second cell based on a position of the vehicle (i.e. determining the vehicle is within a threshold distance); Par. [0040] lines 1-6 teaches when a route passes through multiple cells, the current cell performs a handover of the vehicle to the next cell (i.e. the current cell communicates with the next cell instructing the next cell to establish communication with the vehicle); Par. [0057] lines 1-5 teaches when the drone enters, or is about to enter, a new cell, the eNodeB 2 provides SCIDs defining segments of the route to the eNodeB 1 which provides these SCIDs to the drone using RRC (radio resource control); Par. [0022] lines 9-11 teaches providing the SCID scrambling codes permits the drone to receive route navigation parameters, e.g., from eNodeB 2 (i.e., when the vehicle is with a threshold distance, eNodeB 1 performs a handover of the vehicle to eNodeB 2, where eNodeB2 sends the scrambling codes SCIDs to eNodeB1 to send to the vehicle, where the vehicle then uses the received SCIDs to receive the navigation signals emitted directly by eNodeB 2); and Par. [0059] teaches the network navigation function (e.g., controller) determines, based on the vehicle’s destination information, the cells that the route will pass to reach the destination, and the network navigation controlled indicates to eNodeB which is the next eNodeB to which the drone should travel to stay on the route)”; and controls the locomotion mechanism to move the autonomous vehicle “to the second location device located at the distance closer to the particular location (Par. [0017] lines 7-15 teaches the drone receives navigation information as it traverses participating beams, which may be static beacons, and the drone receives additional route legs as the drone enters additional participating beams until the destination is reached)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Brogi to incorporate the teachings of Kalathil to have the location devices taught by Brogi be communicatively linked as taught by Kalathil, and have the onboard controller taught by Brogi determine whether the autonomous vehicle is located within a threshold distance of a location device and if so, cause the location device to emit navigational cues, and control the locomotion mechanism of the vehicle to move the autonomous vehicle towards a second location device located closer to the particular location as taught by Kalathil.
	The motivation for doing so would be to have the virtual highway traverse several cells along a route and enable long distance navigation (Kalathil, Par. [0026] lines 7-8).
	However, the combination of Brogi and Kalathil does not explicitly teach the onboard controller “receives location information indicative of a mobile user computing entity’s location over time; receives a request to deliver an item to the mobile user at a particular time; based on the received location information, determines a particular location at which the user was historically located at the particular time”.
	From the same field of endeavor, Siegel teaches the onboard controller “receives location information indicative of a mobile user computing entity’s location over time (Par. [0129] lines 1-3 teaches a drone delivery system (autonomous vehicle) using a drone rendezvous program to continually check (receive over time) the location of a vehicle (mobile user computing entity))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi and Kalathil to incorporate the teachings of Siegel to have the onboard controller taught by the combination of Brogi and Kalathil receive location data indicative of the location of the mobile entity over time as taught by Siegel.
	The motivation for doing so would be to provide relative or global positional feedback such that the drone can approach, land on or in, or attach or dock with respect to the vehicle (Siegel, Par. [0031] lines 8-11).
	However, the combination of Brogi, Kalathil, and Siegel above does not explicitly teach the onboard controller “receives a request to deliver an item to the mobile user at a particular time; based on the received location information, determines a particular location at which the user was historically located at the particular time”.
	From the same field of endeavor, Lesser teaches the onboard controller “receives a request to deliver an item to the mobile user at a particular time (Col. 21 lines 58-63 teaches an interface includes a delivery time field for selecting a target delivery time where a user can select a time corresponding to some time in the future; and Col. 22 lines 1-3 teaches completing a delivery at a user specified time as opposed to a user-specified location-based future delivery (implying the location of the user is not specified when choosing a delivery at a user specified time))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, and Siegel to incorporate the teachings of Lesser to have the onboard controller taught by the combination of Brogi, Kalathil, and Siegel receive a request to deliver an item to the user at a particular time as taught by Lesser.
	The motivation for doing so would be to provide highly accurate time of arrival estimates and improved user experience (Lesser, Col 1 lines 62-65).
	However, the combination of Brogi, Kalathil, Siegel, and Lesser does not explicitly teach the onboard controller “based on the received location information, determines a particular location at which the user was historically located at the particular time”.
	From the same field of endeavor, Mulhall teaches the onboard controller “based on the received location information, determines a particular location at which the user was historically located at the particular time (Par. [0038] lines 2-7 and 15-32 teaches the anticipated travel data is determined based on user data corresponding to the user associated with the order data where the user data includes travel pattern data that indicates one or more historical travel patterns associated with the user and includes a plurality of past routes that the user has traveled as well as a time of day the past routes were traveled, and the navigation engine is configured to infer one or more aspects of the anticipated travel data (for example the travel pattern data indicates the user regularly travels to the destination-location (particular location)each Wednesday and Friday between the hours of 11am and 12:30pm, so when the user orders a delivery for a particular time within those hours, the navigation engine infers the user will be traveling to the destination-location and generates one or more aspects of the anticipated travel data based on this inference))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, and Lesser to incorporate the teachings of Mulhall to have the onboard controller taught by the combination of Brogi, Kalathil, Siegel, and Lesser determine a particular location at which the user was historically located at the particular delivery time as taught by Mulhall.
	The motivation for doing so would be to deliver a product to a user while their current location is dynamic (Mulhall, Par. [0002] lines 3-4).
Regarding claim 3, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 1 above, and further teaches “wherein the navigational cues are detectable within a direct line of sight of the one or more location devices, and the sensor detects the navigational cues while the autonomous vehicle is positioned within the direct line of sight of the one or more location devices (Brogi, Pg. 4 lines 13-17 and Pg. 5 lines 16-20 teaches the video cameras identifying the targets (location devices) when they are visible to the video cameras (within direct line of sight) through transmitted near infrared signals)”.
Regarding claim 17, Brogi teaches “A method for guiding an autonomous vehicle along a recommended route defined within a facility (Abstract lines 1-2 teaches automatically guided trolleys that are guided around a warehouse (facility)), the method comprising: detecting navigational cues emitted by a plurality of location devices positioned along the recommended route (Pg. 4 lines 5-15 and Pg. 5 lines 16-20 teaches sensing infrared radiation from targets (location devices) that identify the target’s position in the warehouse using a plurality of video cameras sensitive to near infrared), the navigational cues emitted by the plurality of location devices based on the recommended route, wherein the recommended route terminates at an interior address of a plurality of interior addresses associated with the facility (Pg. 5 lines 16-20 teaches the targets transmitting their position in the warehouse to the on-board processor through infrared radiation (navigational cues), Pg. 9 lines 21-22 teaches the targets being used to identify the path (recommended route), and Pg. 6 lines 21-23 teaches defining a point of destination in the warehouse (interior address of a plurality of interior addresses associated with the facility) for the path (recommended route) towards which the trolley will have to move); and activating a locomotion mechanism of the autonomous vehicle based at least on the navigational cue emitted from the second location device to move the autonomous vehicle (Pg. 7 lines 30-34 teaches actuating movement members on the wheels or systems for steering said wheels of the trolley on the basis of the parameters of the environment of the warehouse, and Pg. 6 lines 26-32 teaches the on-board processor identifying the environment in which the trolley can move around based on the plurality of processing of the images (navigational cues) transmitted by the video cameras (sensors))”, however Brogi does not explicitly teach the plurality of location devices are “communicatively linked”; “receiving location information indicative of a mobile user computing entity’s location over time; receiving a request to deliver an item to the mobile user at a particular time; based on the received location information, determining a particular location at which the user was historically located at the particular time; determining that the autonomous vehicle is located within a threshold distance to a first location device of the plurality of communicatively link location devices; responsive to determining that the autonomous vehicle is within the threshold distance, causing the first location device to transmit a set of instructions to a second location device of the plurality of communicatively linked location devices, wherein the second location device is located at a distance closer to the particular location, the set of instructions configured to cause the second location device to emit a navigational cue directly to the autonomous vehicle”; and the locomotion mechanism moves the autonomous vehicle “to the second location device located at the distance closer to the particular location”.
	From the same field of endeavor, Kalathil teaches the plurality of location devices are “communicatively linked (Par. [0019] lines 7-8 teaches system 105 is an eNodeB (location device) network component (implying it is part of a network where components are communicatively linked); and Par. [0057] lines 2-3 teaches eNodeB 2 provides a communication signal to eNodeB 1)”; and “determining that the autonomous vehicle is located within a threshold distance to a first location device of the plurality of communicatively linked location devices; responsive to determining that the autonomous vehicle is within the threshold distance, causing the first location device to transmit a set of instructions to a second location device of the plurality of communicatively linked location devices, wherein the second location device is located at a distance closer to the particular location, the set of instructions configured to cause the second location device to emit a navigational cue directly to the autonomous vehicle (Par. [0041] lines 1-13 teaches a route between two points passing through several cells which provide beams, where a network navigation controller is communicatively coupled to the cells providing beam parameters including navigation parameters and providing a sequence of cells corresponding to the route; Par. [0050] lines 2-5 teaches obtaining a handover trigger to a second cell based on a position of the vehicle (i.e. determining the vehicle is within a threshold distance); Par. [0040] lines 1-6 teaches when a route passes through multiple cells, the current cell performs a handover of the vehicle to the next cell (i.e. the current cell communicates with the next cell instructing the next cell to establish communication with the vehicle); Par. [0057] lines 1-5 teaches when the drone enters, or is about to enter, a new cell, the eNodeB 2 provides SCIDs defining segments of the route to the eNodeB 1 which provides these SCIDs to the drone using RRC (radio resource control); Par. [0022] lines 9-11 teaches providing the SCID scrambling codes permits the drone to receive route navigation parameters, e.g., from eNodeB 2 (i.e., when the vehicle is with a threshold distance, eNodeB 1 performs a handover of the vehicle to eNodeB 2, where eNodeB2 sends the scrambling codes SCIDs to eNodeB1 to send to the vehicle, where the vehicle then uses the received SCIDs to receive the navigation signals emitted directly by eNodeB 2); and Par. [0059] teaches the network navigation function (e.g., controller) determines, based on the vehicle’s destination information, the cells that the route will pass to reach the destination, and the network navigation controlled indicates to eNodeB which is the next eNodeB to which the drone should travel to stay on the route)”; and the locomotion mechanism moves the autonomous vehicle “to the second location device located at the distance closer to the particular location (Par. [0017] lines 7-15 teaches the drone receives navigation information as it traverses participating beams, which may be static beacons, and the drone receives additional route legs as the drone enters additional participating beams until the destination is reached)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Brogi to incorporate the teachings of Kalathil to have the location devices taught by Brogi be communicatively linked as taught by Kalathil, and include in the method taught by Brogi determining whether the autonomous vehicle is located within a threshold distance of a location device and if so, causing the location device to emit navigational cues, and the locomotion mechanism of the vehicle moves the autonomous vehicle towards a second location device located closer to the particular location as taught by Kalathil.
	The motivation for doing so would be to have the virtual highway traverse several cells along a route and enable long distance navigation (Kalathil, Par. [0026] lines 7-8).
	However, the combination of Brogi and Kalathil does not explicitly teach the onboard controller “receiving location information indicative of a mobile user computing entity’s location over time; receiving a request to deliver an item to the mobile user at a particular time; based on the received location information, determining a particular location at which the user was historically located at the particular time”.
	From the same field of endeavor, Siegel teaches “receiving location information indicative of a mobile user computing entity’s location over time (Par. [0129] lines 1-3 teaches a drone delivery system (autonomous vehicle) using a drone rendezvous program to continually check (receive over time) the location of a vehicle (mobile user computing entity))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Brogi and Kalathil to incorporate the teachings of Siegel to include in the method taught by Brogi and Kalathil receiving location data indicative of the location of the mobile entity over time as taught by Siegel.
	The motivation for doing so would be to provide relative or global positional feedback such that the drone can approach, land on or in, or attach or dock with respect to the vehicle (Siegel, Par. [0031] lines 8-11).
	However, the combination of Brogi, Kalathil, and Siegel above does not explicitly teach “receiving a request to deliver an item to the mobile user at a particular time; based on the received location information, determining a particular location at which the user was historically located at the particular time”.
	From the same field of endeavor, Lesser teaches “receiving a request to deliver an item to the mobile user at a particular time (Col. 21 lines 58-63 teaches an interface includes a delivery time field for selecting a target delivery time where a user can select a time corresponding to some time in the future; and Col. 22 lines 1-3 teaches completing a delivery at a user specified time as opposed to a user-specified location-based future delivery (implying the location of the user is not specified when choosing a delivery at a user specified time))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, and Siegel to incorporate the teachings of Lesser to have the method taught by the combination of Brogi, Kalathil, and Siegel include receiving a request to deliver an item to the user at a particular time without specifying a location as taught by Lesser.
	The motivation for doing so would be to provide highly accurate time of arrival estimates and improved user experience (Lesser, Col 1 lines 62-65).
	However, the combination of Brogi, Kalathil, Siegel, and Lesser does not explicitly teach “based on the received location information, determining a particular location at which the user was historically located at the particular time”.
	From the same field of endeavor, Mulhall teaches “based on the received location information, determining a particular location at which the user was historically located at the particular time (Par. [0038] lines 2-7 and 15-32 teaches the anticipated travel data is determined based on user data corresponding to the user associated with the order data where the user data includes travel pattern data that indicates one or more historical travel patterns associated with the user and includes a plurality of past routes that the user has traveled as well as a time of day the past routes were traveled, and the navigation engine is configured to infer one or more aspects of the anticipated travel data (for example the travel pattern data indicates the user regularly travels to the destination-location (particular location)each Wednesday and Friday between the hours of 11am and 12:30pm, so when the user orders a delivery for a particular time within those hours, the navigation engine infers the user will be traveling to the destination-location and generates one or more aspects of the anticipated travel data based on this inference))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, and Lesser to incorporate the teachings of Mulhall to have the method taught by the combination of Brogi, Kalathil, Siegel, and Lesser include determining a particular location at which the user was historically located at the particular delivery time as taught by Mulhall.
	The motivation for doing so would be to deliver a product to a user while their current location is dynamic (Mulhall, Par. [0002] lines 3-4).
Regarding claim 23, Brogi teaches “An autonomous vehicle guidance system for guiding an autonomous vehicle through a facility (Abstract lines 1-2 teaches an infrared guiding system for automatically guided trolleys that move around a warehouse (facility)), the autonomous vehicle guidance system comprising: a mapping computing entity comprising a non-transitory memory and a processor, wherein the mapping computing entity determines a recommended route for the autonomous vehicle to travel through the facility to reach an intended destination (Pg. 6 lines 11-23 teaches a remote processor, which has storage (in memory) of the layout of the warehouse, defining a destination point and calculating a path towards which the trolley (autonomous vehicle) will have to move); a plurality of location devices positioned throughout the facility, wherein each location device emits, via wireless communication protocol, navigational cues detectable by the autonomous vehicle (Pg. 5 lines 3-6 and lines 16-20 teaches targets (location devices) that emit an infrared signal (wireless protocol) when they are illuminated by the trolley, and are able to transmit, absorb, or reflect infrared radiation that enables identification of their code and of the position by the trolley processor); and the autonomous vehicle comprising: a locomotion mechanism comprising a rotor, a wing, a wheel, a rail, a track, a leg, or a hover mechanism (Pg. 7 lines 32-33 teaches wheel movement members, and Pg. 2 lines 5-7 teaches fixed-guide trolleys moving on metal rails); a sensor (Pg. 4 lines 5-15 and Pg. 5 lines 16-20 teaches the trolley including a plurality of video cameras (sensors) sensitive to near infrared that identify targets (location devices), the targets are able to transmit infrared radiation that identifies their position in the warehouse); and an onboard controller comprising a processor (Abstract line 3 teaches a processing system set on the trolley), wherein the onboard controller: receives navigational data from the sensor based on the sensor detecting the navigational cues (Abstract lines 3-4 teaches the processing system designed to process (receive) data transmitted by the infrared-detection means (sensor) to the processing system, Pg. 4 lines 5-15 and Pg. 5 lines 16-20 teaches the trolley including a plurality of video cameras (sensors) sensitive to near infrared that identify targets (location devices), the targets are able to transmit infrared radiation that identifies their position in the warehouse), wherein the navigational data indicates a location of a location device of the plurality of location devices (Pg. 5 lines 16-20 teaches the targets transmitting their position in the warehouse to the on-board processor through infrared radiation (navigational cues)); and controls the locomotion mechanism, based on the navigational cue emitted from the second location device, to traverse the autonomous vehicle (Pg. 7 lines 30-34 teaches the on-board processor actuating movement members on the wheels or systems for steering said wheels of the trolley on the basis of the parameters of the environment of the warehouse, Pg. 6 lines 26-32 teaches the on-board processor identifying the environment in which the trolley can move around based on the plurality of processing of the images (navigational cues) transmitted by the video cameras (sensors), and Pg. 6 lines 21-23 teaches defining a point of destination in the warehouse (interior address of a plurality of interior addresses associated with the facility) for the path (recommended route) towards which the trolley will have to move))”, however Brogi does not explicitly teach the plurality of location devices are “communicatively linked”; the onboard controller “receives location information indicative of a mobile user computing entity’s locations over time; receives a request to deliver an item to the mobile user at a particular time; based on the received location information, determines a particular location at which the user was historically located at the particular time; determines that the autonomous vehicle is located within a threshold distance to a first location device of the plurality of location devices; responsive to determining that the autonomous vehicle is within the threshold distance, causes the first location device to transmit a set of instructions to a second location device of the plurality of communicatively linked location devices, wherein the second location device is located at a distance closer to the particular location, the set of instructions configured to cause the second location device to emit a navigational cue directly to the autonomous vehicle”; and controls the locomotion mechanism to move the autonomous vehicle “to the second location device located at the distance closer to the particular location”.
	From the same field of endeavor, Kalathil teaches the plurality of location devices are “communicatively linked (Par. [0019] lines 7-8 teaches system 105 is an eNodeB (location device) network component (implying it is part of a network where components are communicatively linked); and Par. [0057] lines 2-3 teaches eNodeB 2 provides a communication signal to eNodeB 1)”; and the onboard controller “determines that the autonomous vehicle is located within a threshold distance to a first location device of the plurality of location devices; responsive to determining that the autonomous vehicle is within the threshold distance, causes the first location device to transmit a set of instructions to a second location device of the plurality of communicatively linked location devices, wherein the second location device is located at a distance closer to the particular location, the set of instructions configured to cause the second location device to emit a navigational cue directly to the autonomous vehicle (Par. [0041] lines 1-13 teaches a route between two points passing through several cells which provide beams, where a network navigation controller is communicatively coupled to the cells providing beam parameters including navigation parameters and providing a sequence of cells corresponding to the route; Par. [0050] lines 2-5 teaches obtaining a handover trigger to a second cell based on a position of the vehicle (i.e. determining the vehicle is within a threshold distance); Par. [0040] lines 1-6 teaches when a route passes through multiple cells, the current cell performs a handover of the vehicle to the next cell (i.e. the current cell communicates with the next cell instructing the next cell to establish communication with the vehicle); Par. [0057] lines 1-5 teaches when the drone enters, or is about to enter, a new cell, the eNodeB 2 provides SCIDs defining segments of the route to the eNodeB 1 which provides these SCIDs to the drone using RRC (radio resource control); Par. [0022] lines 9-11 teaches providing the SCID scrambling codes permits the drone to receive route navigation parameters, e.g., from eNodeB 2 (i.e., when the vehicle is with a threshold distance, eNodeB 1 performs a handover of the vehicle to eNodeB 2, where eNodeB2 sends the scrambling codes SCIDs to eNodeB1 to send to the vehicle, where the vehicle then uses the received SCIDs to receive the navigation signals emitted directly by eNodeB 2); and Par. [0059] teaches the network navigation function (e.g., controller) determines, based on the vehicle’s destination information, the cells that the route will pass to reach the destination, and the network navigation controlled indicates to eNodeB which is the next eNodeB to which the drone should travel to stay on the route)”; and controls the locomotion mechanism to move the autonomous vehicle “to the second location device located at the distance closer to the particular location (Par. [0017] lines 7-15 teaches the drone receives navigation information as it traverses participating beams, which may be static beacons, and the drone receives additional route legs as the drone enters additional participating beams until the destination is reached)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Brogi to incorporate the teachings of Kalathil to have the location devices taught by Brogi be communicatively linked as taught by Kalathil, and have the onboard controller taught by Brogi determine whether the autonomous vehicle is located within a threshold distance of a location device and if so, cause the location device to emit navigational cues, and control the locomotion mechanism of the vehicle to move the autonomous vehicle towards a second location device located closer to the particular location as taught by Kalathil.
	The motivation for doing so would be to have the virtual highway traverse several cells along a route and enable long distance navigation (Kalathil, Par. [0026] lines 7-8).
	However, the combination of Brogi and Kalathil does not explicitly teach the onboard controller “receives location information indicative of a mobile user computing entity’s location over time; receives a request to deliver an item to the mobile user at a particular time; based on the received location information, determines a particular location at which the user was historically located at the particular time”.
	From the same field of endeavor, Siegel teaches the onboard controller “receives location information indicative of a mobile user computing entity’s location over time (Par. [0129] lines 1-3 teaches a drone delivery system (autonomous vehicle) using a drone rendezvous program to continually check (receive over time) the location of a vehicle (mobile user computing entity))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Brogi and Kalathil to incorporate the teachings of Siegel to have the onboard controller taught by Brogi and Kalathil receive location data indicative of the location of the mobile entity over time as taught by Siegel.
	The motivation for doing so would be to provide relative or global positional feedback such that the drone can approach, land on or in, or attach or dock with respect to the vehicle (Siegel, Par. [0031] lines 8-11).
	However, the combination of Brogi, Kalathil, and Siegel above does not explicitly teach the onboard controller “receives a request to deliver an item to the mobile user at a particular time; based on the received location information, determines a particular location at which the user was historically located at the particular time”.
	From the same field of endeavor, Lesser teaches the onboard controller “receives a request to deliver an item to the mobile user at a particular time (Col. 21 lines 58-63 teaches an interface includes a delivery time field for selecting a target delivery time where a user can select a time corresponding to some time in the future; and Col. 22 lines 1-3 teaches completing a delivery at a user specified time as opposed to a user-specified location-based future delivery (implying the location of the user is not specified when choosing a delivery at a user specified time))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, and Siegel to incorporate the teachings of Lesser to have the onboard controller taught by the combination of Brogi, Kalathil, and Siegel receive a request to deliver an item to the user at a particular time without specifying a location as taught by Lesser.
	The motivation for doing so would be to provide highly accurate time of arrival estimates and improved user experience (Lesser, Col 1 lines 62-65).
	However, the combination of Brogi, Kalathil, Siegel, and Lesser does not explicitly teach the onboard controller “based on the received location information, determines a particular location at which the user was historically located at the particular time”.
	From the same field of endeavor, Mulhall teaches the onboard controller “based on the received location information, determines a particular location at which the user was historically located at the particular time (Par. [0038] lines 2-7 and 15-32 teaches the anticipated travel data is determined based on user data corresponding to the user associated with the order data where the user data includes travel pattern data that indicates one or more historical travel patterns associated with the user and includes a plurality of past routes that the user has traveled as well as a time of day the past routes were traveled, and the navigation engine is configured to infer one or more aspects of the anticipated travel data (for example the travel pattern data indicates the user regularly travels to the destination-location (particular location)each Wednesday and Friday between the hours of 11am and 12:30pm, so when the user orders a delivery for a particular time within those hours, the navigation engine infers the user will be traveling to the destination-location and generates one or more aspects of the anticipated travel data based on this inference))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, and Lesser to incorporate the teachings of Mulhall to have the onboard controller taught by the combination of Brogi, Kalathil, Siegel, and Lesser determine a particular location at which the user was historically located at the particular delivery time as taught by Mulhall.
	The motivation for doing so would be to deliver a product to a user while their current location is dynamic (Mulhall, Par. [0002] lines 3-4).
Regarding claim 32, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 1 above, and further teaches “wherein the recommended route is determined based on an average travel time of the autonomous vehicle for the recommended route (Siegel, Par. [0054] lines 13-16 teaches the drone delivery system estimates delivery times based on available flying routes and other information to determine the best (recommended) route to take, and Par. [0055] lines 3-10 teaches a route decider program calculating a time estimate for a route based on time estimates to traverse the route which are determined based on the average speed and the length of the route (average travel time for the recommended route))”.

Claims 2, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brogi (WO 2010/006667 A2) in view of Kalathil et al. (US 2018/0005535 A1), in view of Siegel et al. (US 2015/0370251 A1), in view of Lesser et al. (US 10,029,787 B1), in view of Mulhall et al. (US 2019/0043370 A1), and further in view of Mendelson (US 9,961,507 B1).
Regarding claim 2, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 1 above, and further teaches “wherein the navigational cues are detectable within a localized area surrounding the one or more location devices, and the sensor detects the navigational cues while the autonomous vehicle is positioned within the localized area surrounding the one or more location devices (Brogi, Pg. 4 lines 13-17 and Pg. 5 lines 16-20 teaches the video cameras (sensors) as sensitive to near infrared signals (localized navigational cues) and can identify targets (location devices) using received infrared radiation detected and transmitted from the target)”. However, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall above does not explicitly teach “wherein the localized area is a geographical area defined by a geofence”.
	From the same field of endeavor, Mendelson teaches “wherein the localized area is a geographical area defined by a geofence (Col. 43 lines 21-32 teaches Bluetooth enabled beacons that broadcast an RF or beacon signal that includes the position coordinates of the beacon which can be detected by a mobile device (drone) and the known locations of the beacons in a geographic region (geographical area) define a geofence that encompasses the geographic region)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Mendelson to have the localized area in which the autonomous vehicle detects navigational cues taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall be an area defined by a geofence as taught by Mendelson.
	The motivation for doing so would be to continuously update the location of a mobile device to be the location of the beacon currently in proximity with the mobile device when the mobile device has crossed the geofence (Mendelson, Col. 43 lines 36-40).
Regarding claim 18, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 17 above, and further teaches “wherein the navigational cues are detectable within a localized area surrounding the one or more location devices, and wherein detecting the navigational cues comprises: moving the autonomous vehicle into the localized area surrounding the one or more location devices (Brogi, Abstract lines 1-5 teaches moving an automatically guided vehicle in a warehouse to receive infrared signals from emitters (location devices) arranged inside the warehouse (moving the vehicle within a localized area of the location device)); and detecting at least one navigational cue of the at least one navigational cues emitted by at least one of the location devices of the one or more location devices while the autonomous vehicle is positioned within the localized area (Brogi, Pg. 4 lines 13-17 and Pg. 5 lines 16-20 teaches the video cameras (sensors) as sensitive to near infrared signals (localized navigational cues) and can identify targets (location devices) using received infrared radiation detected and transmitted from the target)”. However, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall above does not explicitly teach “the localized area being a geographical area defined by a geofence”.
	From the same field of endeavor, Mendelson teaches “the localized area being a geographical area defined by a geofence (Col. 43 lines 21-32 teaches Bluetooth enabled beacons that broadcast an RF or beacon signal that includes the position coordinates of the beacon which can be detected by a mobile device (drone) and the known locations of the beacons in a geographic region (geographical area) define a geofence that encompasses the geographic region)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Mendelson to have the localized area in which the autonomous vehicle detects navigational cues taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall be an area defined by a geofence as taught by Mendelson.
	The motivation for doing so would be to continuously update the location of a mobile device to be the location of the beacon currently in proximity with the mobile device when the mobile device has crossed the geofence (Mendelson, Col. 43 lines 36-40).
Regarding claim 24, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 23 above, and further teaches “wherein the location device emits the navigational cues within a localized area surrounding the location device, and wherein sensor detects the navigational cues while the autonomous vehicle is positioned within the localized area (Brogi, Pg. 4 lines 13-17 and Pg. 5 lines 16-20 teaches the video cameras (sensors) as sensitive to near infrared signals (localized navigational cues) emitted by the targets (location devices) and can identify the targets using received infrared radiation detected and transmitted from the target)”. However, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall above does not explicitly teach “wherein the localized area is a geographical area defined by a geofence”.
	From the same field of endeavor, Mendelson teaches “wherein the localized area is a geographical area defined by a geofence (Col. 43 lines 21-32 teaches Bluetooth enabled beacons that broadcast an RF or beacon signal that includes the position coordinates of the beacon which can be detected by a mobile device (drone) and the known locations of the beacons in a geographic region (geographical area) define a geofence that encompasses the geographic region)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Mendelson to have the localized area in which the autonomous vehicle detects navigational cues taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall be an area defined by a geofence as taught by Mendelson.
	The motivation for doing so would be to continuously update the location of a mobile device to be the location of the beacon currently in proximity with the mobile device when the mobile device has crossed the geofence (Mendelson, Col. 43 lines 36-40).

Claims 4, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brogi (WO 2010/006667 A2) in view of Kalathil et al. (US 2018/0005535 A1), in view of Siegel et al. (US 2015/0370251 A1), in view of Lesser et al. (US 10,029,787 B1), in view of Mulhall et al. (US 2019/0043370 A1), in view of Rodriguez Diaz et al. (ES2401509B1), and further in view of Davidson et al. (US 2017/0323129 A1).
Regarding claim 4, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 3 above, however the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall does not explicitly teach “wherein the navigational cues are defined by a light emitted from the one or more location devices, and the sensor comprises at least one of a light sensor or a camera, wherein a first wavelength of the light indicates a direction of travel and a second wavelength of the light indicates a destination along the recommended route”.
	From the same field of endeavor, Rodriguez Diaz teaches “wherein the navigational cues are defined by a light emitted from the one or more location devices, and the sensor comprises at least one of a light sensor or a camera (Pg. 2 Par. 5 lines 2-5 teaches establishing a route by means of a laser emitter (light emitted by location devices as navigational cues for an established route) and the vehicle equipped with cameras and photodetectors (light sensors) to detect the route marked by the lasers (navigational cues))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Rodriguez Diaz to have the navigational cues emitted by the location devices and detected by the autonomous vehicle taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall be light that is detected by a camera or light sensor as taught by Rodriguez Diaz.
	The motivation for doing so would be to offer acceptable accuracy in environments with a high number of obstacles (Rodrigues Diaz, Pg. 2 Par. 5 lines 6-7).
	However, the combination of Brogi, Kalathil, Siegel, Lesser, Mulhall, and Rodrigues Diaz does not explicitly teach “wherein a first wavelength of the light indicates a direction of travel and a second wavelength of the light indicates a destination along the recommended route”.
	From the same field of endeavor, Davidson teaches “wherein a first wavelength of the light indicates a direction of travel and a second wavelength of the light indicates a destination along the recommended route (Par. [0026] lines 2-4 teaches a fiducial (beacon) includes an optical transmitter, Par. [0027] lines 1-4 and 36-37 teaches the optical transmitter includes an LED emitting light that is modulated to transmit self-identifying information which can be distributed over different wavelengths (first and second wavelengths), and Par. [0041] lines 3-8 teaches the fiducials serving as a navigation system that could replace the information gained from GPS (i.e. direction information and destination information))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, Mulhall, and Rodrigues Diaz to incorporate the teachings of Davidson to have the light navigational cues taught by the combination of Brogi, Kalathil, Siegel, Lesser, Mulhall, and Rodrigues Diaz be different wavelengths for different navigational information as taught by Davidson.
	The motivation for doing so would be to multiply the data throughput (Davidson, Par. [0027] lines 37-38).
Regarding claim 19, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 17 above, however the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall does not explicitly teach “wherein the navigational cues are defined by a light emitted by the one or more location devices, and wherein detecting the navigational cues comprises: moving the autonomous vehicle within a line of sight of a location device of the one or more location devices; and detecting the light emitted by the location device while the autonomous vehicle is positioned within the line of sight of the location device, wherein a first wavelength of the light indicates a direction of travel and a second wavelength of the light indicates a destination along the recommended route”.
	From the same field of endeavor, Rodriguez Diaz teaches “wherein the navigational cues are defined by a light emitted by the one or more location devices, and wherein detecting the navigational cues comprises: moving the autonomous vehicle within a line of sight of a location device of the one or more location devices; and detecting the light emitted by the location device while the autonomous vehicle is positioned within the line of sight of the location device (Pg. 2 Par. 5 lines 2-5 teaches establishing a route by means of a laser emitter (light emitted by location devices as navigational cues for an established route) and the vehicle equipped with cameras and photodetectors (which are required to be within line of sight of a laser emitter for signal detection) to detect the route marked by the lasers (navigational cues) as it moves)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Rodriguez Diaz to have detecting the navigational cues emitted by the location devices as the autonomous vehicle moves in the facility in the method taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall include detecting light by a camera or light sensor when within line of sight of the location device as taught by Rodriguez Diaz.
	The motivation for doing so would be to offer acceptable accuracy in environments with a high number of obstacles (Rodrigues Diaz, Pg. 2 Par. 5 lines 6-7).
	However, the combination of Brogi, Kalathil, Siegel, Lesser, Mulhall, and Rodrigues Diaz does not explicitly teach “wherein a first wavelength of the light indicates a direction of travel and a second wavelength of the light indicates a destination along the recommended route”.
	From the same field of endeavor, Davidson teaches “wherein a first wavelength of the light indicates a direction of travel and a second wavelength of the light indicates a destination along the recommended route (Par. [0026] lines 2-4 teaches a fiducial (beacon) includes an optical transmitter, Par. [0027] lines 1-4 and 36-37 teaches the optical transmitter includes an LED emitting light that is modulated to transmit self-identifying information which can be distributed over different wavelengths (first and second wavelengths), and Par. [0041] lines 3-8 teaches the fiducials serving as a navigation system that could replace the information gained from GPS (i.e. direction information and destination information))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, Mulhall, and Rodrigues Diaz to incorporate the teachings of Davidson to have the light navigational cues taught by the combination of Brogi, Kalathil, Siegel, Lesser, Mulhall, and Rodrigues Diaz be different wavelengths for different navigational information as taught by Davidson.
	The motivation for doing so would be to multiply the data throughput (Davidson, Par. [0027] lines 37-38).
Regarding claim 25, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 23 above, however the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall does not explicitly teach “wherein the navigational cues are defined as a light emitted from the location device, and sensor detects the emitted light”.
	From the same field of endeavor, Rodriguez Diaz teaches “wherein the navigational cues are defined as a light emitted from the location device, and sensor detects the emitted light (Pg. 2 Par. 5 lines 2-5 teaches establishing a route by means of a laser emitter (light emitted by location devices as navigational cues for an established route) and the vehicle equipped with cameras and photodetectors (which are required to be within line of sight of a laser emitter for signal detection) to detect the route (navigational cues) marked by the lasers as it moves)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Rodriguez Diaz to have detecting the navigational cues emitted by the location devices as the autonomous vehicle moves in the facility in the autonomous vehicle guiding system taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall include detecting light by a camera or light sensor from the location device as taught by Rodriguez Diaz.
	The motivation for doing so would be to offer acceptable accuracy in environments with a high number of obstacles (Rodrigues Diaz, Pg. 2 Par. 5 lines 6-7).
	However, the combination of Brogi, Kalathil, Siegel, Lesser, Mulhall, and Rodrigues Diaz does not explicitly teach “wherein a first wavelength of the light indicates a direction of travel and a second wavelength of the light indicates a destination along the recommended route”.
	From the same field of endeavor, Davidson teaches “wherein a first wavelength of the light indicates a direction of travel and a second wavelength of the light indicates a destination along the recommended route (Par. [0026] lines 2-4 teaches a fiducial (beacon) includes an optical transmitter, Par. [0027] lines 1-4 and 36-37 teaches the optical transmitter includes an LED emitting light that is modulated to transmit self-identifying information which can be distributed over different wavelengths (first and second wavelengths), and Par. [0041] lines 3-8 teaches the fiducials serving as a navigation system that could replace the information gained from GPS (i.e. direction information and destination information))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, Mulhall, and Rodrigues Diaz to incorporate the teachings of Davidson to have the light navigational cues taught by the combination of Brogi, Kalathil, Siegel, Lesser, Mulhall, and Rodrigues Diaz be different wavelengths for different navigational information as taught by Davidson.
	The motivation for doing so would be to multiply the data throughput (Davidson, Par. [0027] lines 37-38).

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brogi (WO 2010/006667 A2) in view of Kalathil et al. (US 2018/0005535 A1), in view of Siegel et al. (US 2015/0370251 A1), in view of Lesser et al. (US 10,029,787 B1), in view of Mulhall et al. (US 2019/0043370 A1), and further in view of Dong et al. (US 2013/0196684 A1).
Regarding claim 5, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 1 above, however the combination of Brogi, Kalathil, Siegel, and Lesser does not explicitly teach “the navigational cues are defined by a short range wireless communication protocol”.
	From the same field of endeavor, Dong teaches “the navigational cues are defined by a short range wireless communication protocol (Par. [0041] line 5 through Par. [0042] line 3 teaches a system for locating a target in an indoor environment which includes wireless sensor nodes (location devices) that transmit wireless signals (navigational cues) which are received (by a wireless receiver) by a mobile node (autonomous vehicle), and Par. [0051] lines 14-17 teaches the wireless sensor node as being short-range signal transmitters (short range wireless communication protocol))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Dong to have the navigational cues emitted by the location devices and the sensors of the autonomous vehicle taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall be short-range localized wireless data transmissions and wireless receivers, respectively, as taught by Dong.
	The motivation for doing so would be to determine indoor positions of the mobile node under measured wireless signal strengths (Dong, Par. [0051] lines 8-10).
Regarding claim 26, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 23 above, however the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall does not explicitly teach “wherein the wireless communication protocol emitted from the location devices is Bluetooth or Wi-Fi, and wherein the sensor detects the emitted wireless communication protocol”.
	From the same field of endeavor, Dong teaches “wherein the wireless communication protocol emitted from the location devices is Bluetooth or Wi-Fi, and wherein the sensor detects the emitted wireless communication protocol (Par. [0041] line 5 through Par. [0042] line 3 teaches a system for locating a target in an indoor environment which includes wireless sensor nodes (location devices) that transmit wireless signals (navigational cues) which are received (by a sensor receiver) by a mobile node (autonomous vehicle), Par. [0051] lines 14-17 teaches the wireless sensor nodes as short-range signal transmitters which can transmit Bluetooth or RFID signals)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Dong to have the navigational cues emitted by the location devices of the autonomous vehicle in the autonomous vehicle guidance system taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall be Bluetooth or Wi-Fi signals that are received by the autonomous vehicle as taught by Dong.
	The motivation for doing so would be to determine indoor positions of the mobile node under measured wireless signal strengths (Dong, Par. [0051] lines 8-10).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brogi (WO 2010/006667 A2) in view of Kalathil et al. (US 2018/0005535 A1), in view of Siegel et al. (US 2015/0370251 A1), in view of Lesser et al. (US 10,029,787 B1), in view of Mulhall et al. (US 2019/0043370 A1), and further in view of Rodriguez Diaz et al. (ES2401509B1).
Regarding claim 7, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 1 above, however the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall does not explicitly teach “wherein the navigational cues are directional, and wherein the onboard controller determines a direction of travel along the recommended route based on the detected directional navigational cues”.
	From the same field of endeavor, Rodriguez Diaz teaches “wherein the navigational cues are directional, and wherein the onboard controller determines a direction of travel along the recommended route based on the detected directional navigational cues (Pg. 3 Par. 4 lines 4-6 teaches the cameras and photodetectors determining the turns (direction of travel) the vehicle must undergo to follow the appropriate (recommended) path based on the detected laser beam (navigational cue))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Rodriguez Diaz to have the navigational cues emitted by the location devices and detected by the autonomous vehicle taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall be directional and the processor determine a direction of travel based on the cues as taught by Rodriguez Diaz.
	The motivation for doing so would be to establish the reference route to be followed by the vehicle (Rodriguez Diaz, Pg. 4 Par. 4 line 4).
Regarding claim 20, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 17 above, however the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall does not explicitly teach “wherein the navigational cues are directional, and wherein activating the locomotion mechanism comprises: determining an appropriate direction of travel relative to the one or more location devices along the recommended route based on a detected directional navigational cue; and activating the locomotion mechanism to move the autonomous vehicle in the appropriate direction of travel along the recommended route”.
	From the same field of endeavor, Rodriguez Diaz teaches “wherein the navigational cues are directional, and wherein activating the locomotion mechanism comprises: determining an appropriate direction of travel relative to the one or more location devices along the recommended route based on a detected directional navigational cue (Pg. 3 Par. 4 lines 4-6 teaches the cameras and photodetectors determining the turns (direction of travel) the vehicle must undergo to follow the appropriate (recommended) path based on the detected laser beam (navigational cue)); and activating the locomotion mechanism to move the autonomous vehicle in the appropriate direction of travel along the recommended route (Pg. 3 Par. 6 lines 7-8 teaches the controller generating the appropriate control signals to move the vehicle’s wheels)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Rodriguez Diaz to have the navigational cues emitted by the location devices and detected by the autonomous vehicle in the method taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall be directional and the processor determine a direction of travel and move the vehicle based on the cues as taught by Rodriguez Diaz.
	The motivation for doing so would be to establish the reference route to be followed by the vehicle (Rodriguez Diaz, Pg. 4 Par. 4 line 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brogi (WO 2010/006667 A2) in view of Kalathil et al. (US 2018/0005535 A1), in view of Siegel et al. (US 2015/0370251 A1), in view of Lesser et al. (US 10,029,787 B1), in view of Mulhall et al. (US 2019/0043370 A1), and further in view of Toebes (US 2016/0176638 A1).
Regarding claim 11, the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall teaches all the limitations of claim 1 above, and further teaches “wherein the controller: determines the recommended route to be traversed by the autonomous vehicle (Brogi, Pg. 6 lines 21-23 teaches the remote processor defining a destination point and calculating a path towards which the trolley (autonomous vehicle) will have to move); controls operation of the locomotion mechanism to move the autonomous vehicle along the recommended route (Brogi, Pg. 7 lines 30-34 teaches the on-board processor actuating movement members on the wheels or systems for steering said wheels of the trolley on the basis of the parameters of the environment of the warehouse, and Pg. 6 lines 26-32 teaches the on-board processor identifying the environment in which the trolley can move around based on the plurality of processing of the images (navigational cues) transmitted by the video cameras (sensors)); and monitors the navigational data received from the sensor to ensure the autonomous vehicle is travelling along the recommended route (Brogi, Pg. 6 lines 24-26 teaches the remote processor knowing the instantaneous position of the trolley (autonomous vehicle) and of the spaces that can be traversed by the trolley (monitors the vehicle position along the path), where the position is known from the received target infrared data (Pg. 5 lines 16-20))”, however the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall does not explicitly teach the controller as an “onboard controller”.
	From the same field of endeavor, Toebes teaches the controller as an “onboard controller” (Par. [0029] lines 1-3 and Par. [0031] lines 4-17 teaches automatic guided vehicles including a drive subsystem (locomotion mechanism), a guidance mechanism, and controller subsystem, where the controller subsystem is a microprocessor-based controller performing programmed behaviors and is connected to and responsive to the output of the guidance system and controls the drive subsystem to maneuver the vehicle to prescribed endpoint locations (along a determined recommended route)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall to incorporate the teachings of Toebes to have the controller of the autonomous vehicle which determines a route, controls the movement of the vehicle along the route, and monitors the sensor data as taught by the combination of Brogi, Kalathil, Siegel, Lesser, and Mulhall be an on-board controller as taught by Toebes.
	The motivation for doing so would be to retrofit an automated guided vehicle system to an existing warehouse structure (Tobes, Par. [0024] lines 11-12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665